920 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gilbert J. MIMS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellant,
No. 90-5691.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1990.

Before MERRITT, Chief Judge, and NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
Gilbert J. Mims, a pro se federal prisoner, appeals the district court's judgment denying his motion to vacate filed under 28 U.S.C. Sec. 2255.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In his motion, Mims alleged that:  (1) he was denied effective assistance of counsel and (2) his conviction was obtained through prosecutorial misconduct.  Over Mims's objections, the district court adopted the magistrate's report and recommendation and denied the motion as without merit.  Mims has filed a timely appeal.  In his brief, he requests the appointment of counsel.


3
Upon review, we conclude that Mims has waived his right to raise the issue of prosecutorial misconduct, as he did not raise that issue in his objections to the magistrate's report and recommendation.   See Thomas v. Arn, 474 U.S. 140, 147-48 (1985).  Further, Mims did not receive ineffective assistance of counsel.   Strickland v. Washington, 466 U.S. 668, 687 (1984);  Hill v. Lockhart, 474 U.S. 52, 59 (1985).


4
Lastly, Mims's issues concerning the pre-sentence report, a package plea agreement, and dismissed charges discussed on appeal are not reviewable because he did not first raise them in the district court.   Pinney Dock and Transp. Co. v. Penn Central Corp., 838 F.2d 1445, 1461 (6th Cir.), cert. denied, 488 U.S. 880 (1988).


5
Accordingly, we hereby affirm the district court's judgment for these reasons and those set forth in the magistrate's report and recommendation filed on February 21, 1990, and in the district court's order filed on May 7, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.